Exhibit 10.1


FIRST AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT


March 26, 2020
Wells Fargo Bank, National Association, as Administrative Agent
MAC P6101-250
1300 S.W. Fifth Avenue
Portland, Oregon 97201
Attn: Dawn Mace Moore, Senior Vice President
Re: Columbia Sportswear Company
Ladies and Gentlemen:
Reference is made to the Amended and Restated Credit Agreement, dated as of
April 17, 2019, by and among Columbia Sportswear Company, a Oregon corporation
(the “Borrower”), the Lenders party thereto, and Wells Fargo Bank, National
Association, as administrative agent (together with its permitted successors in
such capacity, “Administrative Agent”) (as the same now exists and is amended
hereby or may hereafter be further amended, modified, supplemented, extended,
renewed, restated, amended and restated, restructured, refinanced or replaced,
the “Credit Agreement”). Capitalized terms used herein which are not otherwise
defined herein shall have the respective meanings ascribed thereto in the Credit
Agreement.
Borrower has requested that the total Revolving Loan Commitments, from the date
hereof through December 31, 2020, be increased to $125,000,000, together with
other amendments, and the Lenders are willing to agree to such amendments
subject to the terms and conditions set forth herein.
By this First Amendment to Amended and Restated Credit Agreement (this
“Amendment”), the parties hereto intend to evidence the following amendments on
the terms and conditions set forth herein.
1.Amendments to Credit Agreement.
(a)Section 1.1 of the Credit Agreement is hereby amended by adding the following
new defined terms in their proper alphabetical order:
(i)  “BHC Act Affiliate” of a person means an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
person.
(ii)  “Covered Party” has the meaning assigned to such term in Section 11.24.
(iii)  “Covered Entity” means any of the following:












--------------------------------------------------------------------------------



(A)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);
(B)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or
(C)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).
(iv)  “Default Right” has the meaning assigned to that term in, and
shall be interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
(v)  “Delaware LLC” means any limited liability company organized or formed
under the laws of the State of Delaware.
(vi)  “Delaware LLC Division” means the statutory division of any Delaware LLC
into two or more Delaware LLCs pursuant to Section 18-217 of the Delaware
Limited Liability Company Act.
(vii)  “Divided Delaware LLC” means any Delaware LLC which has been formed upon
the consummation of a Delaware LLC Division.
(viii)  “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C. §
5390(c)(8)(D).
(ix)  “QFC Credit Support” has the meaning assigned to such term in Section
11.24.
(x)  “Supported QFC” has the meaning assigned to such term in Section 11.24.
(xi)  “U.S. Special Resolution Regimes” has the meaning assigned to such term in
Section 11.24.
(b)The following definition set forth in Section 1.1 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
        “Material Subsidiary means a Domestic Subsidiary or a Disregarded
Foreign Subsidiary (in each case including, without limitation, a Subsidiary
that is a Divided Delaware LLC) owning assets in excess of ten percent (10%) of
the consolidated assets of Borrower, excluding for purposes of such calculation
all intercompany assets of a Subsidiary that are not included in Borrower’s
consolidated assets.
(c)Section 3.8 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
“3.8 ALTERNATIVE RATE OF INTEREST.







2

--------------------------------------------------------------------------------



Notwithstanding anything to the contrary in Section 3.3 above, if Administrative
Agent has made the determination (such determination to be conclusive absent
manifest error) that (a) the circumstances described in Section 3.3(a) or (b)
have arisen and that such circumstances are unlikely to be temporary, (b) any
applicable interest rate specified herein is no longer a widely recognized
benchmark rate for newly originated loans in the U.S. syndicated loan market in
the applicable currency or (c) the applicable supervisor or administrator (if
any) of any applicable interest rate specified herein or any Governmental
Authority having, or purporting to have, jurisdiction over Administrative Agent
has made a public statement identifying a specific date after which any
applicable interest rate specified herein shall no longer be used for
determining interest rates for loans in the U.S. syndicated loan market in the
applicable currency, then Administrative Agent may, to the extent practicable
(in consultation with Borrower and as determined by Administrative Agent to be
generally in accordance with similar situations in other transactions in which
it is serving as administrative agent or otherwise consistent with market
practice generally), establish a replacement interest rate (the “Replacement
Rate”), in which case, the Replacement Rate shall, subject to the next two
sentences, replace such applicable interest rate for all purposes under the Loan
Documents unless and until (x) an event described in Section 3.3(a), 3.3(b),
3.8(a), 3.8(b) or 3.8(c) occurs with respect to the Replacement Rate, in which
case, this section 3.8 shall apply to the selection of a new rate to replace the
Replacement Rate or (y) the Required Lenders (directly, or through
Administrative Agent) notify Borrower that the Replacement Rate does not
adequately and fairly reflect the cost to the Lenders of funding the Loans
bearing interest at the Replacement Rate. In connection with the establishment
and application of the Replacement Rate, this Agreement and the other Loan
Documents shall be amended solely with the consent of Administrative Agent and
Borrower, as may be necessary or appropriate, in the opinion of Administrative
Agent, to effect the provisions of this Section 3.8. Notwithstanding anything to
the contrary in this Agreement or the other Loan Documents, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as Administrative Agent shall not have received, within
five (5) Business Days of the delivery of such amendment to the Lenders, written
notices from such Lenders that in the aggregate constitute Required Lenders,
with each such notice stating that such Lender objects to such amendment (which
such notice shall note with specificity the particular provisions of the
amendment to which such Lender objects); provided, that (a) upon Administrative
Agent’s receipt of any such notice objecting to such amendment or (b) if
Borrower does not consent within a reasonable time (and in any event, within
five Business Days) following Administrative Agent’s proposal of a Replacement
Rate hereunder, and continuing until such time that a Replacement Rate is
effective under the terms of this Section 3.8, all Obligations outstanding under
the Loan Documents shall bear interest at an interest rate per annum equal to
the Base Rate Margin plus the higher of (a) the fluctuating rate of interest
most recently announced by Wells Fargo at its principal office as its prime rate
or (b) the Federal Funds Rate plus 150 basis points. To the extent the
Replacement Rate is approved by Administrative Agent in connection with this
Section 3.8, the







3

--------------------------------------------------------------------------------



Replacement Rate shall be applied in a manner consistent with market practice;
provided that, in each case, to the extent such market practice is not
administratively feasible for Administrative Agent, such Replacement Rate shall
be applied as otherwise reasonably determined by Administrative Agent (it being
understood that any such modification by Administrative Agent shall not require
the consent of, or consultation with, any of the Lenders). Such Replacement Rate
shall be subject to a spread adjustment, and method for calculating or
determining same, selected by Administrative Agent in its reasonable discretion,
giving due consideration to (A) any selection or recommendation of a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of LIBOR with the applicable Replacement Rate by the relevant
Governmental Authority or (B) any evolving or then-prevailing market convention
for determining a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of LIBOR with the applicable
Replacement Rate for U.S. dollar denominated commercial syndicated credit
facilities at such time. Administrative Agent shall have the right to make any
technical, administrative or operational changes to any Loan Document (including
to the definitions contained therein) that Administrative Agent determines are
appropriate or desirable to reflect the use of such Replacement Rate and to
permit the administration thereof by Administrative Agent in accordance with its
standard practices and procedures, and, notwithstanding anything to the contrary
contained in any Loan Document any such changes shall become effective without
any further action or consent of any other party to this Agreement or any such
Loan Document.”
(d)Section 4.19 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
“4.19  SANCTIONS; ANTI-CORRUPTION
        (a) None of Borrower, any of its Subsidiaries or, to the knowledge of
Borrower, any director, officer, employee, agent, or affiliate of Borrower or
any of its Subsidiaries is an individual or entity (“person”) that is, or is
owned 50% or more, individually or in the aggregate, or controlled by persons
that are: (i) the target of any sanctions administered or enforced by the U.S.
Department of the Treasury’s Office of Foreign Assets Control (“OFAC”), the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority (collectively,
“Sanctions”), or (ii) located, organized or resident in a country or territory
that is, or whose government is, the subject of Sanctions.
        (b) Borrower, its Subsidiaries and, to the knowledge of Borrower, their
respective directors, officers and employees and agents, are in compliance with
all applicable Sanctions and with the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”) and any other
applicable anti-corruption law, in all material respects. Borrower and its
Subsidiaries have instituted and maintain policies and procedures designed to







4

--------------------------------------------------------------------------------



ensure continued compliance with applicable Sanctions, the FCPA and any other
applicable anti-corruption laws.
        (c) Neither the advance of the Loans nor the use of the proceeds of any
thereof will violate the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as
amended) (the "Trading With the Enemy Act") or the FCPA. Furthermore, none of
the Borrowers or their Affiliates (i) is or will become a "blocked person" as
described in any Executive Order, the Trading With the Enemy Act or by OFAC or
(ii) engages or will engage in any dealings or transactions, or be otherwise
associated, with any such "blocked person" or in any manner violative of any
such order.”
(e)Section 4.20 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
        “The information included in the Beneficial Ownership Certification most
recently provided to Administrative Agent is true and correct in all respects.”
(f)Section 6.3(iv) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
“(iv) from time to time such other information as Administrative Agent may
reasonably request, which may include budgets, forecasts, projections,
information and documentation reasonably requested by Administrative Agent or
any Lender for purposes of compliance with applicable “know your customer”
requirements under the PATRIOT Act, Beneficial Ownership Regulation, and
applicable anti-money laundering laws, and other information respecting the
business of Borrower or any Subsidiary. In addition, Administrative Agent and
each Lender shall have the right to periodically conduct due diligence on
Borrower and its Subsidiaries their senior management and key principals and
legal and beneficial owners. Borrower agrees to cooperate in respect of the
conduct of such due diligence and further agrees that the reasonable costs and
charges for any such due diligence by Administrative Agent shall be for the
account of Borrower.”
(g)Article 11 of the Credit Agreement is hereby amended by inserting the
following Section 11.24:
“11.24 Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for Swap Contracts
or any other agreement or instrument that is a QFC (such support, “QFC Credit
Support”, and each such QFC, a “Supported QFC”), the parties acknowledge and
agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents







5

--------------------------------------------------------------------------------



and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States): In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.”
(h)Schedule IA to Credit Agreement is hereby amended and restated in its
entirety to read as set forth on Schedule IA to this Amendment, which is
attached hereto and made a part hereof.
(i)The Pricing Schedule set forth on Schedule II to the Credit Agreement is
hereby amended and restated in its entirety to read as follows:



Pricing LevelLIBOR
MarginBase Rate
MarginCommitment
FeeLevel I275.07527Level II250.05022Level III225.02517Level IV200.0012



2.Conditions Precedent. The Amendment shall only be effective upon the
satisfaction of each of the following conditions in a manner reasonably
satisfactory to Administrative Agent:
(a)Administrative Agent shall have received counterparts of this Agreement, duly
authorized, executed and delivered by Borrower, Guarantor and Lenders; and







6

--------------------------------------------------------------------------------



(b)Administrative Agent shall have received all other documents, instruments and
information which Administrative Agent may request.
3.Representations and Warranties. Borrower represents and warrants to
Administrative Agent and the Lenders as follows, which representations and
warranties are continuing and shall survive the execution and delivery hereof,
the truth and accuracy of, or compliance with each, together with the
representations and warranties in the other Loan Documents, being a condition of
the effectiveness of this Amendment:
(a)This Amendment and all other agreements, documents and instruments executed
or delivered by Borrower in connection herewith (together with this Amendment,
the “Amendment Documents”) has been duly executed and delivered by such Person,
and is a legal, valid and binding obligation of such Person, enforceable against
such Person in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
(b)The execution, delivery and performance by Borrower of this Amendment and
each other Amendment Document to which it is a party has been duly authorized by
all necessary corporate or other organizational action, and does not and will
not (i) contravene the terms of any of Borrower’s Organization Documents; (ii)
conflict with or result in any breach, termination, or contravention of, or
constitute a default under, or require any payment to be made under (A) any
material contract or material indebtedness to which Borrower is a party or
affecting Borrower or the properties of Borrower or any of its Subsidiaries or
(B) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which Borrower or its property is subject; (iii) result in or
require the creation of any Lien upon any asset of Borrower; or (iv) violate any
Law.
(c)The representations and warranties of contained in Article IV of the Credit
Amendment or in any other Loan Document, or which are contained in any document
furnished at any time under or in connection therewith, are true and correct in
all respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, it shall
be true and correct as of such earlier date.
(d)No Default or Event of Default shall exist or have occurred and be continuing
as of the date of this Amendment and immediately after giving effect thereto.
4.Binding Effect. This Amendment shall be binding upon and inure to the benefit
of Borrower, Administrative Agent and the Lenders, and their respective
successors and assigns.
5.Further Assurances. Borrower shall execute and deliver to Administrative Agent
all agreements, documents and instruments that Administrative Agent may
reasonably request, in form and substance reasonably satisfactory to
Administrative Agent, to fully consummate all of the transactions contemplated
under this Amendment and the other Amendment Documents.
6.Governing Law. The validity, interpretation and enforcement of this Amendment
and the other Amendment Documents and any dispute arising out of the
relationship between the parties hereto or thereto, whether in contract, tort,
equity or otherwise, shall be governed by the







7

--------------------------------------------------------------------------------



internal laws of the State of Oregon, but excluding any principles of conflicts
of law or other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of Oregon.
7.Jury Trial Waiver. EACH OF BORROWER, ADMINISTRATIVE AGENT AND LENDERS, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING, COUNTERCLAIM OR OTHER LITIGATION
IN ANY WAY ARISING OUT OF OR RELATING TO THIS AMENDMENT, ANY OTHER OF THE LOAN
DOCUMENTS OR ANY OF THE TRANSACTIONS OR EVENTS REFERENCED HEREIN OR THEREIN OR
CONTEMPLATED HEREBY OR THEREBY, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT
CLAIMS OR OTHERWISE. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THE CREDIT AGREEMENT AND/OR ANY OTHER
OF THE LOAN DOCUMENTS. A COPY OF THIS SECTION MAY BE FILED WITH ANY COURT AS
WRITTEN EVIDENCE OF THE WAIVER OF THE RIGHT TO TRIAL BY JURY AND THE CONSENT TO
TRIAL BY COURT.
8.Binding Effect. This Amendment and the other Amendment Documents shall be
binding upon and inure to the benefit of each of the parties hereto and their
respective successors and assigns.
9.Waiver, Modification, Etc. No provision or term hereof may be modified,
altered, waived, discharged or terminated orally, but only by an instrument in
writing executed by the party against whom such modification, alteration,
waiver, discharge or termination is sought to be enforced.
10.Entire Amendment. This Amendment and the other Amendment Documents represent
the entire agreement and understanding concerning the subject matter hereof and
thereof among the parties hereto, and supersedes all other prior agreements,
understandings, negotiations and discussions, representations, warranties,
commitments, proposals, offers and contracts concerning the subject matter
hereof and thereof and thereof, whether oral or written.
11.Effect of this Amendment. Except as expressly provided herein, no other
changes or modifications to the Loan Documents are intended or implied, and the
Credit Agreement and the other Loan Documents, as specifically amended or
supplemented hereby, are, and shall continue to be, in full force and effect and
are hereby ratified and confirmed in all respects. To the extent any conflict
exists between the terms of this Amendment and the other Loan Documents, the
terms of this Amendment shall control.
12.Counterparts, etc. This Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment by telefacsimile or other electronic method of
transmission (including by e-mail pdf transmission) shall have the same force
and effect as delivery of an original executed counterpart of this Amendment.
Any party delivering an executed counterpart of this Amendment by telefacsimile
or other electronic method of transmission shall also deliver an original
executed counterpart of







8

--------------------------------------------------------------------------------



this Amendment, but the failure to do so shall not affect the validity,
enforceability, and binding effect of this Amendment.
13.OREGON STATUTORY NOTICE.
UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY LENDER OR
ADMINISTRATIVE AGENT CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT
FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY BORROWER’S
RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY THE LENDER
TO BE ENFORCEABLE.


[SIGNATURE PAGES FOLLOW]










9

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.


BORROWER:
COLUMBIA SPORTSWEAR COMPANY




By: /s/ Jim A. Swanson  
Title: Senior Vice President and Chief Financial Officer






ADMINISTRATIVE AGENT, SWING
LINE LENDER, ARRANGER AND
LENDER:
WELLS FARGO BANK, NATIONAL
ASSOCIATION




By:/s/ Dawn Mace Moore  
Title: Senior Vice President






LENDER:
BANK OF AMERICA, N.A.




By: /s/ Michael W. Snook  
Title: Senior Vice President















--------------------------------------------------------------------------------



EXHIBIT IA
TO
FIRST AMENDMENT
Commitments


(a) For the period from March 27, 2020 through December 31, 2020: $125,000,000;
and


(b) Thereafter, the respective amounts set forth opposite the respective period
of any year (other than the respective period for fiscal year 2020, set forth in
clause (a) above), commencing with January 1, 2021:



PeriodTotal Revolving Loan CommitmentsWells Fargo Bank, National Association
(68.0%)Bank of America, N.A. (32.0%)December 1 – June
30$25,000,000$17,000,000$8,000,000July 1 – July
31$75,000,000$51,000,000$24,000,000August 1 – August
31$100,000,000$68,000,000$32,000,000September 1 – September
30$125,000,000$85,000,000$40,000,000October 1 – October
31$75,000,000$51,000,000$24,000,000November 1 – November
30$50,000,000$34,000,000$16,000,000














--------------------------------------------------------------------------------



GUARANTOR’S CONSENT AND REAFFIRMATION




        The undersigned guarantor of all indebtedness of COLUMBIA SPORTSWEAR
COMPANY to WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and
as a Lender, and BANK OF AMERICA, N.A., as a Lender, hereby: (i) consents to the
foregoing First Amendment to Amended and Restated Credit Agreement; (ii)
reaffirms its obligations under its Guaranty; (iii) reaffirms its waivers of
each and every one of the defenses to such obligations as set forth in its
Guaranty; (iv) reaffirms that its obligations under its Guaranty are separate
and distinct from the obligations of any other party under said Amended and
Restated Credit Agreement and the other Loan Documents described therein, and
(v) affirms all corporate and limited liability company action necessary to
guaranty such indebtedness and execute this Consent and Reaffirmation has been
taken.




GUARANTOR:


COLUMBIA BRANDS USA, LLC




By: /s/ Erik S. Amos  
Title: Vice President, Tax










